Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00214-CR

                                         Jose HERNANDEZ,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR6911
                            Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 17, 2013

DISMISSED

           Appellant’s attorney has filed a letter with this court, stating that appellant’s notice of

appeal related to an appeal from a magistrate’s court to a district court and requesting that the

notice of appeal be returned to the district court. We construe this letter as a motion to dismiss

this appeal. The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH